Title: From James Madison to John Page, 26 March 1803 (Abstract)
From: Madison, James
To: Page, John


26 March 1803, Washington. “General Muhlenberg the collector at Philada. informs me that a Box containing a Model, and addressed to Governor Monroe has been left at the Custom house there by a vessel which lately arrived. He wishes to know in what manner he is to dispose of it. Presuming that the address was meant for the Govr. of Virginia, I take the liberty of giving you this information, with a view that you may give the proper orders in the case.”
 

   
   RC (Vi: Executive Papers). 1 p. Printed in CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:348. A docket on the cover in an unidentified hand reads: “Postponed. Write to Genl. Muhlenburg to forward it on to this place with an acct. of any expence occured [sic] in its arrival. / Letter written accordg. to Advice May 17th.”



   
   No such letter from Peter Muhlenberg to JM has been found.


